Citation Nr: 0708281	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-28 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.
 
This matter comes to the Board of Veterans' Appeals (Board) 
from March 2004 and August 2005 decisions by the RO which, in 
pertinent part, denied the benefits sought on appeal.

In September 2005, the RO notified the veteran that it was 
closing his appeal for service connection for hearing loss 
because his substantive appeal, filed in response to a June 
2005 statement of the case (SOC), was not timely.  
Subsequently, however, the RO continued to develop the appeal 
for hearing loss, to include issuing him a supplemental SOC 
(SSOC) in May 2006.  Under the circumstances, given the RO's 
continued processing of the claim, the Board will exercise 
its discretion to accept jurisdiction.  See, e.g., Rowell v. 
Principi, 4 Vet. App. 9 (1993).

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

When the veteran was examined for VA compensation purposes in 
August 2006, he reported that he had had an audiogram "last 
year" at the VA Medical Center (VAMC) in Minneapolis, 
Minnesota.  Subsequently, in October 2006, during a hearing 
held before the undersigned, the veteran testified that he 
was undergoing regular psychiatric treatment at that facility 
as well.  Presently, the most recent reports of treatment of 
record from the Minneapolis VAMC are dated in April 2005, and 
do not include any reports of an audiogram.  Because 
documents in the claims file indicate that more recent 
records of treatment are available, and could be relevant to 
the issues on appeal, additional development is required.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2006).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that VA is charged with constructive notice of 
medical evidence in its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to identify, and provide 
appropriate releases for, any private care 
providers who may possess new or additional 
evidence pertinent to the claims on appeal.  
If he provides adequate identifying 
information, and the necessary releases, 
assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with 
the claims file.

2.  Make efforts to obtain copies of any 
records of relevant treatment the veteran 
may have received at the VAMC in 
Minneapolis, Minnesota since the time that 
records of treatment were last procured from 
that facility in April 2005, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Any evidence obtained should be associated 
with the claims file.

3.  Thereafter, take adjudicatory action on 
the claims here on appeal.  If any benefit 
sought remains denied, furnish an SSOC to 
the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


